SPARKS, Circuit Judge.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit:
“It is hereby stipulated by and between the parties hereto through their respective attorneys that the appeal herein be dismissed.”
On consideration whereof, it is now here ordered, adjudged and decreed by this court that the said appeal be, and the same is hereby, dismissed, with costs, pursuant to the foregoing stipulation.